Title: From James Madison to William Plumer Jr., 14 July 1815
From: Madison, James
To: Plumer, William Jr.


                    
                        
                            Sir
                        
                        Washington July 14. 1815
                    
                    I recd. sometime ago your letter of June 8. which it has not been convenient for me, sooner to acknowledge.
                    The war lately concluded, with its causes, its events, & the lessons to be drawn from it, will form a volume so interesting in the History of our Country, that it is much to be desired that the facts and features of it may be presented to the world as they really existed. The view you have taken of the task appears to be a very just one, and from the preparations & aids to which you refer, and the style of your observations on the subject, I can not but augur a valuable & acceptable execution of it. The undertaking is the more meritorious, if as you intimate, there be danger of early and deceptive publications, which may preoccupy the public belief & do lasting injustice to our Country or those who have served it.
                    With respect to the inquiries which you may find it requisite to address to the Departments or officers of the Govt. I can not doubt that they will be always ready to contribute proper information for an undertaking, laudable in its object, and in hands worthy of the respect & confidence, to which patrons such as your letter points at, must of themselves secure to you. Accept Sir my friendly respects & good wishes
                    
                        J. M.
                    
                